Bobbitt, J.
Petitioner has filed what purports to be a verified petition for delayed appeal.
A delayed appeal may not be had as a matter of right. One seeking such an appeal must show good cause for the granting thereof, including sufficient cause to excuse the delay and the applicant must make a prima facie showing of the merit to his appeal. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 77, 106 N. E. 2d 911, 912.
*710Petitioner herein was convicted of murder in the second degree on September 29, 1948. No good cause is shown for the delay of 7 years in filing his petition. Nor is any showing made to indicate the merits of his appeal.
The petition is wholly insufficient and fails to meet the requirements for the granting of a delayed appeal and it is, therefore, dismissed.'
Petition dismissed.
•Emmert, .C. J., Achor, Arterbum and Landis, JJ., concur.
Note.—Reported in 130 N. E. 2d 35.